[Cite as Foreman v. Dept. of Rehab. & Corr., 2014-Ohio-2793.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Keith R. Foreman,                                   :

                Plaintiff-Appellant,                :
                                                                        No. 14AP-15
v.                                                  :              (Ct. of Cl. No. 2013-00566)

Ohio Department of Rehabilitation and               :           (ACCELERATED CALENDAR)
Correction,
                                                    :
                Defendant-Appellee.
                                                    :



                                        D E C I S I O N

                                     Rendered on June 26, 2014


                Keith R. Foreman, pro se.

                Michael DeWine, Attorney General, and Stacy Hannan, for
                appellee.

                            APPEAL from the Court of Claims of Ohio

CONNOR, J.
        {¶ 1} Plaintiff-appellant, Keith R. Foreman, appeals from a judgment of the
Court of Claims of Ohio, granting the motion to dismiss of the Ohio Department of
Rehabilitation and Correction ("ODRC"). Because the Court of Claims did not possess
jurisdiction to address plaintiff's constitutional claims or to alter the sentencing court's
determination as to jail-time credit, and because plaintiff failed to state a claim for false
imprisonment, we affirm.
I.      FACTS AND PROCEDURAL HISTORY
        {¶ 2} Plaintiff is an inmate incarcerated at North Central Correctional
Institution. On September 25, 2013, plaintiff filed a pro se complaint against ODRC in
No. 14AP-15                                                                               2


the Court of Claims. The complaint stated that it was a form complaint "for declaratory
judgment and for equitable relief incorporated with a 42 U.S.C.A. § 1983." (Complaint,
1.) In the complaint, plaintiff asserted that, when the Hancock County Court of Common
Pleas sentenced plaintiff in 2007, the sentencing court credited him with "only 301 Days
of Jail Time Credit." (Complaint, 1.) Plaintiff claims that he is entitled to 3,010 days of
jail-time credit. Plaintiff thus asserted in his complaint that the sentencing court abused
its discretion in its calculation of jail-time credit. Plaintiff further asserted in his
complaint that, under a proper calculation of his jail-time credit, he would have been
released from prison on August 17, 2013. Plaintiff alleged in the complaint that his rights
under the First, Fifth, Sixth, Eighth, and Fourteenth Amendments to the United States
Constitution had been violated by the improper calculation of his jail-time credit.
       {¶ 3} On October 17, 2013, plaintiff filed a motion to transfer the case to the
Franklin County Court of Common Pleas. As support for the motion, plaintiff asserted
that the Court of Claims did not have the "power and authority to Determine the
Plaintiff's Federal Constitutional Rights." (Motion to Transfer, 1.)
       {¶ 4} On October 25, 2013, ODRC filed a motion to dismiss plaintiff's complaint
pursuant to Civ.R. 12(B)(1) and Civ.R. 12(B)(6). ODRC noted that "[t]he proper remedy
for a denial of jail-time credit by a criminal sentencing court is a direct appeal of the
criminal case," and that plaintiff had therefore failed to state a claim for relief in the
Court of Claims. (Motion to Dismiss, 2.) ODRC further alleged that the Court of Claims
lacked jurisdiction over plaintiff's constitutional claims. Plaintiff filed an opposition to
the motion to dismiss on November 5, 2013.
       {¶ 5} On December 20, 2013 the court issued an entry granting ODRC's motion
and dismissing plaintiff's complaint. The court determined that it lacked subject-matter
jurisdiction to consider plaintiff's constitutional claims. The court then construed
plaintiff's claims regarding jail-time credit as a claim for false imprisonment. The court
concluded that plaintiff had failed to state a claim for false imprisonment, as plaintiff
was in ODRC's custody pursuant to valid orders from the Hancock County Court of
Common Pleas. The court also noted the Court of Claims lacked jurisdiction to review
criminal proceedings from the courts of common pleas.
No. 14AP-15                                                                                   3


II.    ASSIGNMENTS OF ERROR
       {¶ 6} Plaintiff appeals, assigning the following errors:
                 I. THE JUDGE WAS BIAS AND THE PLAINTIFF WAS
                 PREJUDICE. WHEN THE JUDGE FAIL TO DETERMINE
                 INITIALLY WHETHER THE STATE OFFICIALS WERE
                 ENTITLED TO PERSONAL IMMUNITY. WHEN, THE STATE
                 FAIL TO RESPOND TO THE PLAINTIFF'S MOTION TO
                 TRANSFER.

                 II. THE JUDGE WAS IN ERROR AND THE PLAINTIFF WAS
                 PREJUDICE. WHEN THE JUDGE FAIL TO DETERMINE
                 INITIALLY WHETHER THE COURT OF COMMON PLEAS'
                 HAD JURISDICTION OVER THE PLAINTIFF'S STATE LAW
                 CLAIMS.

                 III. PLAINTIFF WAS PREJUDICE. WHEN THE JUDGE
                 ACKNOWLEDGE AND/OR CONCEDED THAT PLAINTIFF'S
                 CLAIMS LIES IN THE FEDERAL COURT, BUT, FAIL TO
                 DETERMINE PLAINTIFF'S STATE LAW CLAIMS IN THIS
                 COURT ACCORDING TO LAW.

(Sic. passim.)

       {¶ 7} We address plaintiff's assignments of error together. Under his first
assignment of error, plaintiff asserts that the Court of Claims had subject matter
jurisdiction to determine whether certain unidentified state officials were entitled to
personal immunity under R.C. 9.86. Plaintiff also asserts that that the trial court erred
in disregarding plaintiff's motion to transfer. Plaintiff's second assignment of error
asserts that the Court of Claims erred in failing to determine whether a court of common
pleas had jurisdiction over plaintiff's state law claims. Plaintiff's third assignment of
error asserts that the Court of Claims erred in failing to determine his state law claims.
Plaintiff also asserts that the Court of Claims erred in failing to transfer the case to a
proper court.
       {¶ 8} Plaintiff did not allege below that any state officials were entitled to
personal immunity under R.C. 9.86. Plaintiff's contention that the court erred in failing
to rule on his state law claims lacks merit, as the Court of Claims determined that it
lacked jurisdiction to rule on plaintiff's state law claims and that plaintiff failed to state a
state law claim for which relief could be granted. Regarding plaintiff's motion to
No. 14AP-15                                                                               4


transfer, we note that the court did not disregard the motion. At the end of the court's
entry dismissing plaintiff's complaint, the court noted that all other pending motions
were denied as moot. We find no error in the court's decision to deny the motion to
transfer, and plaintiff has cited no authority to support his contention that the Court of
Claims was obligated to transfer the case to the Franklin County Court of Common
Pleas.
III.     STANDARD OF REVIEW
         {¶ 9} When reviewing a judgment on a Civ.R. 12(B)(6) motion to dismiss for
failure to state a claim upon which relief can be granted, an appellate court's standard of
review is de novo. Perrysburg Twp. v. Rossford, 103 Ohio St. 3d 79, 2004-Ohio-4362,
¶ 5. A Civ.R. 12(B)(6) motion to dismiss for failure to state a claim upon which relief can
be granted is procedural and tests the sufficiency of the complaint. State ex rel. Hanson
v. Guernsey Cty. Bd. of Commrs., 65 Ohio St. 3d 545, 548 (1992). A trial court must
presume all factual allegations contained in the complaint to be true and must make all
reasonable inferences in favor of the nonmoving party. Garofalo v. Chicago Title Ins.
Co., 104 Ohio App. 3d 95, 104 (8th Dist.1995), citing Perez v. Cleveland, 66 Ohio St. 3d
397 (1993), Mitchell v. Lawson Milk Co., 40 Ohio St. 3d 190 (1988), and Phung v. Waste
Mgt., Inc., 23 Ohio St. 3d 100 (1986). "[A]s long as there is a set of facts, consistent with
the plaintiff's complaint, which would allow the plaintiff to recover, the court may not
grant a defendant's motion to dismiss." York v. Ohio State Hwy. Patrol, 60 Ohio St. 3d
143, 145 (1991).
         {¶ 10} In ruling on a Civ.R. 12(B)(1) motion to dismiss for lack of subject-matter
jurisdiction, the trial court determines whether the claim raises any action cognizable in
that court. Brown v. Ohio Tax Commr., 10th Dist. No. 11AP-349, 2012-Ohio-5768;
Robinson v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 10AP-550, 2011-Ohio-713, ¶ 5.
Subject-matter jurisdiction involves " 'a court's power to hear and decide a case on the
merits and does not relate to the rights of the parties.' " Id., quoting Vedder v.
Warrensville Hts., 8th Dist. No. 81005, 2002-Ohio-5567, ¶ 14. We apply a de novo
standard when we review a trial court's ruling on a Civ.R. 12(B)(1) motion to dismiss.
Robinson at ¶ 5, citing Hudson v. Petrosurance, Inc., 10th Dist. No. 08AP-1030, 2009-
Ohio-4307, ¶ 12.
No. 14AP-15                                                                                   5


IV.    COMPLAINT PROPERLY DISMISSED
       {¶ 11} The trial court properly concluded that it lacked jurisdiction to address
plaintiff's constitutional claims. "[T]he Ohio Court of Claims is without jurisdiction to
consider claims for relief premised upon alleged violations of either the Ohio or the
United States Constitutions." Peters v. Ohio Dept. of Natural Resources, 10th Dist. No.
03AP-350, 2003-Ohio-5895, ¶ 13. Constitutional claims are not actionable in the Court
of Claims because a plaintiff is limited to causes of action that could be brought between
private parties. Bleicher v. Univ. of Cincinnati College of Medicine, 78 Ohio App. 3d 302,
306-07 (10th Dist.1992); Burkey v. S. Ohio Corr. Facility, 38 Ohio App. 3d 170, 171,
(10th Dist.1988); R.C. 2743.02 (providing the state waived its immunity from liability
and consented to be sued in the Court of Claims "in accordance with the same rules of
law applicable to suits between private parties"); Webb v. Grafton Corr. Inst., 10th Dist.
No. 03AP-1014, 2004-Ohio-3729 (holding that the Court of Claims lacked jurisdiction
over inmate's alleged constitutional and criminal violations by the correctional facility).
       {¶ 12} The remainder of plaintiff's complaint asserted that the Hancock County
Court of Common Pleas erred in finding that plaintiff had only 301 days of jail-time
credit. Plaintiff asserted that, under a proper calculation of jail-time credit, he was
entitled to be released from prison immediately. As such, the trial court properly
construed plaintiff's assertions as a claim for false imprisonment, and found that
plaintiff had failed to state a claim for false imprisonment.
       {¶ 13} False imprisonment occurs when a person confines another intentionally
" 'without lawful privilege and against his consent within a limited area for any
appreciable time, however short.' " Bennett v. Ohio Dept. of Rehab. & Corr., 60 Ohio
St.3d 107, 109 (1991), quoting Feliciano v. Krieger, 50 Ohio St. 2d 69, 71 (1977);
Roberson v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 03AP-538, 2003-Ohio-6473,
¶ 9. The state may be held liable for false imprisonment. Id.; Bennett at paragraph two
of the syllabus. An action for false imprisonment cannot be maintained, however, when
the imprisonment is in accordance with the judgment or order of a court, unless it
appears such judgment or order is void on its face. Bradley v. Ohio Dept. of Rehab. &
Corr., 10th Dist. No. 07AP-506, 2007-Ohio-7150, ¶ 10; Fryerson v. Dept. of Rehab. &
Corr., 10th Dist. No. 02AP-1216, 2003-Ohio-2730, ¶ 17.
No. 14AP-15                                                                              6


       {¶ 14} Thus, the state is immune from a common law claim of false
imprisonment when the plaintiff was incarcerated pursuant to a facially-valid judgment
or order, even if the facially-valid judgment or order is later determined to be void.
Bradley at ¶ 11; Roberson at ¶ 9; Likes v. Ohio Dept. of Rehab. & Corr., 10th Dist. No.
05AP-709, 2006-Ohio-231, ¶ 10. In order to succeed on a false imprisonment claim
based on imprisonment pursuant to a court's entry or order, the court's entry must be
invalid on its face. Beachum v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 11AP-635,
2012-Ohio-673, ¶ 7. Facial invalidity does not require the consideration of extrinsic
information or the application of case law. McKinney v. Ohio Dept. of Rehab. & Corr.,
10th Dist. No. 09AP-960, 2010-Ohio-2323, ¶ 12, citing Gonzales v. Ohio Dept. of Rehab.
& Corr., 10th Dist. No. 08AP-567, 2009-Ohio-246, ¶ 10.
       {¶ 15} Because plaintiff was sentenced pursuant to a facially-valid sentencing
entry, and asserts only that he should be released from prison because the sentencing
court erred in its determination of jail-time credit, plaintiff failed to state a claim for
false imprisonment. See Pruitt v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 13AP-117,
2013-Ohio-3743 (finding trial court properly granted ODRC's Civ.R. 12(B)(6) motion to
dismiss plaintiff's claim for false imprisonment, because the plaintiff was sentenced
pursuant to a facially-valid sentencing entry and the plaintiff's basis for the false
imprisonment claim was that the sentencing court erred in its calculation of jail-time
credit).
       {¶ 16} Moreover, to the extent plaintiff's complaint attempted to have the Court
of Claims review the Hancock County Court of Common Pleas sentencing entry for
error, the Court of Claims lacked jurisdiction to conduct such a review. The sentencing
court must make the determination as to the number of days of jail-time credit to which
the defendant is entitled by law. State ex rel. Corder v. Wilson, 68 Ohio App. 3d 567, 573
(10th Dist.1991). The proper remedy for any error in the determination of jail-time
credit is "either direct appeal or a motion for correction by the trial court, if it be a
mistake rather than an allegedly erroneous legal determination." Id. R.C. 2743.02, the
statute governing actions in the Court of Claims, "does not embrace jurisdiction to
review criminal proceedings occurring in courts of common pleas." Donaldson v. Court
of Claims of Ohio, 10th Dist. No. 91AP-1218 (May 19, 1992); Troutman v. Ohio Dept. of
No. 14AP-15                                                                            7


Rehab. & Corr., 10th Dist. No. 03AP-1240, 2005-Ohio-334, ¶ 10. See also Hamilton v.
Ohio Dept. of Rehab. & Corr., 10th Dist. No. 06AP-916, 2007-Ohio-1173, ¶ 13 (noting
that "a plaintiff who has had the opportunity to raise assignments of error from a
criminal conviction in a direct appeal cannot substitute an action in the Court of Claims
for a right of appeal in a different court").
       {¶ 17} Based on the foregoing, we find that the Court of Claims properly granted
ODRC's motion to dismiss for lack of subject-matter jurisdiction and for failure to state
a claim upon which relief could be granted. Accordingly, plaintiff's first, second, and
third assignments of error are overruled.
V.     DISPOSITION
       {¶ 18} Having overruled plaintiff's first, second, and third assignments of error,
the judgment of the Court of Claims is affirmed.
                                                                    Judgment affirmed.
                       KLATT and LUPER SCHUSTER, JJ., concur.
                                  _________________